
	

113 S1069 IS: Every Child Deserves a Family Act
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1069
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mrs. Gillibrand (for
			 herself, Mr. Schumer,
			 Ms. Warren, Mrs. Murray, Mr.
			 Wyden, Mr. Franken, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit discrimination in adoption or foster care
		  placements based on the sexual orientation, gender identity, or marital status
		  of any prospective adoptive or foster parent, or the sexual orientation or
		  gender identity of the child involved.
	
	
		1.Short titleThis Act may be cited as the
			 Every Child Deserves a Family
			 Act.
		2.Congressional
			 findings and purposes
			(a)FindingsCongress
			 finds the following:
				(1)There is a
			 shortage of qualified individuals willing to adopt or foster a child in the
			 child welfare system. As a result, thousands of foster children lack a
			 permanent and safe home.
				(2)In order to open
			 more homes to foster children, child welfare agencies should work to eliminate
			 sexual orientation, gender identity, and marital status discrimination and bias
			 in adoption and foster care recruitment, selection, and placement
			 procedures.
				(3)Of the estimated
			 400,000 children in the United States foster care system, more than 104,000
			 cannot return to their original families and are legally free for
			 adoption.
					(A)50,516 children
			 were adopted in 2011, while 26,286 youth aged out of the foster
			 care system.
					(B)Research shows
			 that youth who age out of the foster care system are at a high
			 risk for poverty, homelessness, incarceration, and early parenthood.
					(C)Increasing
			 adoption rates, in addition to establishing permanency and decreasing risk
			 factors for foster youth, can yield annual national cost savings between
			 $3,300,000,000 and $6,300,000,000.
					(4)Experts agree that
			 in many States, lesbian, gay, bisexual, and transgender youth experience
			 discrimination, harassment, and violence in the foster care system because of
			 their sexual orientation or gender identity.
				(5)Approximately 60
			 percent of homeless lesbian, gay, bisexual, and transgender youth were
			 previously in foster care. According to the Urban Justice Center, many of these
			 young people reported that living on the streets felt safer than
			 living in their group or foster home.
				(6)According to the
			 Williams Institute, an estimated 19 percent of same-sex couple households
			 include children under 18 years of age.
				(7)The Williams
			 Institute estimates that 3,000,000 lesbian, gay, bisexual, and transgender
			 people have had a child and as many as 6,000,000 American adults and children
			 have a lesbian, gay, bisexual, or transgender parent. Among adults under 50
			 years of age living alone or with a spouse or partner, 48 percent of lesbian,
			 bisexual, or transgender women are raising a child under 18 years of age, and
			 20 percent of gay, bisexual, or transgender men are doing so.
				(8)As of 2013,
			 same-sex couples are raising 1.4 percent of adopted children with 2 parents and
			 are fostering 1.7 percent of foster children living with 2 parents. A 2007
			 report from the Williams Institute found that an additional 2,000,000 gay,
			 lesbian, and bisexual individuals are interested in adoption.
				(9)According to the
			 Williams Institute/Urban Institute, same-sex couples raising adopted children
			 tend to be older than, just as educated as, and have access to the same
			 economic resources as other adoptive parents. Studies confirm that children
			 with same-sex parents have the same advantages and same expectations for
			 health, social, and psychological adjustment, and development as children whose
			 parents are heterosexual.
				(10)An Evan B.
			 Donaldson Adoption Institute study found that 1/3 of child
			 welfare agencies in the United States reject gay, lesbian, and bisexual
			 applicants.
					(A)The practice of
			 prohibiting applicants from becoming foster parents or adopting children solely
			 on the basis of sexual orientation or marital status has resulted in reducing
			 the number of qualified adoptive and foster parents overall and denying gay,
			 lesbian, bisexual, and unmarried relatives the opportunity to become foster
			 parents for their own kin, including grandchildren, or to adopt their own kin,
			 including grandchildren, from foster care.
					(B)According to the
			 Williams Institute, more than 3,400 children are currently in foster placements
			 with same-sex couples. Another 22,000 children are being raised by same-sex
			 adoptive couples. If other States followed the minority of States and
			 discriminated against qualified individuals because of their sexual orientation
			 or marital status, foster care expenditures would increase between $87,000,000
			 and $130,000,000 per year in order to pay for additional institutional and
			 group care, as well as to recruit and train new foster and adoptive
			 parents.
					(11)Some States allow
			 1 member of a same-sex couple to adopt, but do not recognize both members of
			 the couple as the child’s legal parents. Recognition of joint adoption provides
			 children with the same rights and security that children of heterosexual
			 parents enjoy. These protections include access to both parents’ health
			 benefits, survivor’s, Social Security, and child support entitlements, legal
			 grounds for either parent to provide consent for medical care, education, and
			 other important decisions, as well as the establishment of permanency for
			 parents and child.
				(12)Professional
			 organizations in the fields of medicine, psychology, law, and child welfare
			 have taken official positions in support of the ability of qualified gay,
			 lesbian, bisexual, and unmarried couples to foster and adopt a child, as
			 supported by scientific research showing sexual orientation as a
			 nondeterminative factor in parental success.
				(13)Discrimination
			 against potential foster or adoptive parents based on sexual orientation,
			 gender identity, or marital status is not in the best interests of children in
			 the foster care system.
				(b)PurposesThe
			 purposes of this Act are to decrease the length of time that children wait for
			 permanency with a loving family and to promote the best interests of children
			 in the child welfare system by preventing discrimination in adoption and foster
			 care placements based on sexual orientation, gender identity, or marital
			 status.
			3.Every child
			 deserves a family
			(a)Activities
				(1)ProhibitionAn
			 entity that receives Federal assistance or contracts with an entity that
			 receives Federal assistance, and is involved in adoption or foster care
			 placements may not—
					(A)deny to any person
			 the opportunity to become an adoptive or a foster parent on the basis of the
			 sexual orientation, gender identity, or marital status of the person, or the
			 sexual orientation or gender identity of the child involved;
					(B)delay or deny the
			 placement of a child for adoption or into foster care on the basis of the
			 sexual orientation, gender identity, or marital status of any prospective
			 adoptive or foster parent, or the sexual orientation or gender identity of the
			 child; or
					(C)require different
			 or additional screenings, processes, or procedures for adoptive or foster
			 placement decisions on the basis of the sexual orientation, gender identity, or
			 marital status of the prospective adoptive or foster parent, or the sexual
			 orientation or gender identity of the child involved.
					(2)Definition of
			 placement decisionIn this section, the term placement
			 decision means the decision to place, or to delay or deny the placement
			 of, a child in a foster care or an adoptive home, and includes the decision of
			 the agency or entity involved to seek the termination of birth parent rights or
			 otherwise make a child legally available for adoptive placement.
				(b)Equitable
			 reliefAny individual who is aggrieved by an action in violation
			 of subsection (a) may bring an action seeking relief in a United States
			 district court of appropriate jurisdiction.
			(c)Federal
			 guidanceNot later than 6 months after the date of enactment of
			 this Act, the Secretary of Health and Human Services shall publish guidance to
			 concerned entities with respect to compliance with this section.
			(d)Technical
			 assistanceIn order to ensure compliance with, and ensure
			 understanding of the legal, practice, and culture changes required by, this Act
			 in making foster care and adoption placement decisions, the Secretary shall
			 provide technical assistance to all entities covered by this Act,
			 including—
				(1)identifying laws
			 and regulations inconsistent with this Act and providing guidance and training
			 to ensure the laws and regulations are brought into compliance within the
			 prescribed period of time;
				(2)identifying
			 casework practices and procedures inconsistent with this Act and providing
			 guidance and training to ensure the practices and procedures are brought into
			 compliance within the prescribed period of time;
				(3)providing guidance
			 in expansion of recruitment efforts to ensure consideration of all interested
			 and qualified prospective adoptive and foster parents regardless of the sexual
			 orientation, gender identity, or marital status of the prospective
			 parent;
				(4)comprehensive
			 cultural competency training for covered entities and prospective adoptive and
			 foster parents; and
				(5)training judges
			 and attorneys involved in foster care and adoption cases on the findings and
			 purposes of this Act.
				(e)Deadline for
			 compliance
				(1)In
			 generalExcept as provided in paragraph (2), an entity that
			 receives Federal assistance and is involved with adoption or foster care
			 placements shall comply with this section not later than 6 months after
			 publication of the guidance referred to in subsection (c), or 1 year after the
			 date of enactment of this Act, whichever occurs first.
				(2)Authority to
			 extend deadlineIf a State demonstrates to the satisfaction of
			 the Secretary of Health and Human Services that it is necessary to amend State
			 statutory law in order to change a particular practice that is inconsistent
			 with this section, the Secretary may extend the compliance date for the State
			 and any entities in the State that are involved with adoption or foster care
			 placements a reasonable number of days after the close of the 1st State
			 legislative session beginning after the date the guidance referred to in
			 subsection (c) is published.
				(3)Authority to
			 withhold fundsIf a State fails to comply with this section, the
			 Secretary may withhold payment to the State of amounts otherwise payable to the
			 State under part B or E of title IV of the Social Security Act (42 U.S.C. 621
			 et seq., 670 et seq.), to the extent the Secretary deems the withholding
			 necessary to induce the State into compliance with this section.
				(f)GAO
			 study
				(1)In
			 generalNot later than 5 years after the date of enactment of
			 this Act, the Comptroller General of the United States shall conduct a study to
			 determine whether the States have substantially complied with this Act,
			 including specifically whether the States have—
					(A)eliminated
			 policies, practices, or statutes that deny to any otherwise qualified person
			 the opportunity to become an adoptive or foster parent on the basis of the
			 sexual orientation, gender identity, or marital status of the person, or the
			 sexual orientation or gender identity of the child involved;
					(B)removed all
			 program, policy, or statutory barriers that delay or deny the placement of a
			 child for adoption or into foster care on the basis of the sexual orientation,
			 gender identity, or marital status of any qualified, prospective adoptive or
			 foster parent, or the sexual orientation or gender identity of the child;
			 and
					(C)eliminated all
			 different or additional screenings, processes, or procedures for adoptive or
			 foster placement decisions based on the sexual orientation, gender identity, or
			 marital status of the prospective adoptive or foster parent, or the sexual
			 orientation or gender identity of the child involved.
					(2)Report to the
			 congressNot later than 1 year after completing the study
			 required by paragraph (1), the Comptroller General shall submit to Congress a
			 written report that contains the results of the study.
				
